           Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZHEN MING CHEN,
                               Plaintiff,
                                                                  18-CV-4193 (JPO)
                     -v-
                                                               OPINION AND ORDER
 Y CAFÉ AVE B INC., et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Zhen Ming Chen alleges that Defendants Y Café Ave B Inc., Y Café NYC Inc.,

Kwan Chan-Shek Lai, and Fu Shi Chao (“Defendants”) failed to pay him minimum and overtime

wages, violating both the Fair Labor Standards Act (“FLSA”) and the New York Labor Law

(“NYLL”). Plaintiff has served all Defendants; Defendants have not answered the complaint or

otherwise appeared in this action and certificates of default have been filed as to each Defendant.

(Dkt. Nos. 19–22.) Plaintiff now moves for default judgment under Federal Rule of Civil

Procedure 55(b). (Dkt. No. 24.) For the reasons that follow, the motion is granted.

I.     Background

       Defendants operated a restaurant, Y-Café, 1 at 182 Avenue B, New York, New York.

(Dkt. No. 1 (“Compl.”) ¶ 39.) Defendants owned and controlled Y-Café and had the power to

set the wages and hours of its employees. (Compl. ¶¶ 7–38.) Plaintiff alleges that he was

employed by Y-Café to work as a delivery person between April 1, 2015, and October 23, 2015.

(Compl. ¶ 5.) He alleges that he worked over 72 hours per week, and a spread of hours greater

than 10 hours per day, 6 days per week. (Compl. ¶¶ 41, 42, 46.)



       1
          Plaintiff uses “Y-Café” and “Café Y” interchangeably in his complaint. (See Compl.
¶¶ 5, 39.)


                                                 1
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 2 of 12



       Plaintiff claims that Defendants never paid him the required minimum wage, overtime

compensation for the hours he worked over 40 hours per week, or spread-of-hours compensation.

(Compl. ¶¶ 45–46.) Instead, he was paid $40 in cash per day. (Compl. ¶ 43.) And Defendants

never provided Plaintiff with a wage notice at the time of hiring or pay stub at the time of

payment. (Compl. ¶¶ 47–48.)

       Plaintiff filed this action against Defendants under the FLSA and the NYLL on May 10,

2018, seeking minimum wage and overtime compensation, spread-of-hours compensation,

liquidated damages, and statutory damages. (Dkt. No. 1.) Despite being served with the

complaint on May 22, 2018, none of Defendants have appeared or responded to the complaint.

(Dkt. Nos. 6–9.) Plaintiff moved for default judgment on January 28, 2019. (Dkt. No. 24.)

II.    Legal Standard

       By failing to answer the complaint, Defendants have conceded Plaintiff’s well-pleaded

factual allegations establishing liability. Fed. R. Civ. P. 8(b)(6); S.E.C. v. Razmilovic, 738 F.3d

14, 19 (2d Cir. 2013). But because a party in default does not admit conclusions of law, the

Court must determine whether those allegations establish a sound legal basis for liability.

Jemine v. Dennis, 901 F. Supp. 2d 365, 373 (E.D.N.Y. 2012) (citing Au Bon Pain Corp. v.

Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). Moreover, to secure a default judgment for

damages, the plaintiff must produce evidence sufficient to establish damages with “reasonable

certainty.” Cement & Concrete Workers Dist. Council Welfare Fund v. Metro Found.

Contractors Inc., 699 F.3d 230, 235 (2d Cir. 2012) (quoting Credit Lyonnais Sec. (USA), Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)). District courts have “much discretion” in

determining whether to hold an inquest on damages; an inquest is not mandatory, and a

plaintiff’s damages may be established by “detailed affidavits and documentary evidence.” Id. at

234 (first quoting Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993)).


                                                 2
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 3 of 12



III.    Discussion

        A.     Allegations in Support of Liability

        The complaint asserts the following claims: (1) minimum wage violations under the

FLSA and the NYLL (Counts I & II); (2) overtime compensation violations under the FLSA and

the NYLL (Counts III & IV); (3) spread-of-hours pay violations under the NYLL (Count V); (4)

wage notice violation under the NYLL (Count VI); and (5) pay stub violations under the NYLL

(Count VII). (Compl. ¶¶ 55–97.)

        As a threshold matter, the Court considers whether the statutes of limitations would limit

Plaintiff’s recovery. See Guallpa v. N.Y. Pro Signs Inc., No. 11 Civ. 3133, 2014 WL 2200393, at

*2 (S.D.N.Y. May 27, 2014) (“Courts in this Circuit . . . generally have limited a plaintiff's

recovery in the event of a defendant's default to the time period covered by the FLSA statute of

limitations.”). The FLSA imposes a three-year statute of limitations to a cause of action arising

out of a willful violation. 29 U.S.C. § 255(a). Here, as Plaintiff alleges that Defendants’ failure

to pay minimum and overtime wages was willful, the three-year limitations period applies.

(Compl. ¶¶ 51–52.) Moreover, the NYLL has a statute of limitations of six years. N.Y. Lab.

Law §§ 198(3), 663(3). Because this lawsuit was filed on May 10, 2018, the NYLL limitation

period would include claims that accrued between May 10, 2012 and May 10, 2018, while the

FLSA limitations period would include claims that accrued between May 10, 2015 and May 10,

2018.

        To state an FLSA minimum wage or overtime compensation claim, a plaintiff must allege

that she was the defendant’s employee, that her work involved interstate activity, and that she

worked an approximate number of hours for which she did not receive minimum or overtime

wages. Zhong v. August August Corp., 498 F. Supp. 2d 625, 628 (S.D.N.Y. 2007); see also

Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013) (“[T]o


                                                 3
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 4 of 12



survive a motion to dismiss [an FLSA overtime claim], Plaintiffs must allege sufficient factual

matter to state a plausible claim that they worked compensable overtime in a workweek longer

than 40 hours.”).

        First, Plaintiff’s allegations are sufficient to establish that he was an employee of

Defendants for FLSA purposes. See Irizarry v. Catsimatidis, 722 F.3d 99, 104–05 (2d Cir. 2013)

(explaining that courts look to the “economic reality” of a working relationship to determine

employee status for FLSA purposes and listing the four factors relevant to this analysis).

Plaintiff worked at Defendants’ restaurant as a delivery worker. (Compl. ¶ 39.) Defendants set

his working schedule and salary. (Compl. ¶¶ 13, 17.) The records do not suggest that Plaintiff

has any investment in the restaurant. (See generally Compl.) Taking into account these factual

allegations, the Court concludes that Plaintiff has stated a plausible claim that he was an

employee of Defendants for FLSA purposes.

        Second, an employee is covered by the FLSA if she is “employed in an enterprise

engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §§ 206(a),

207(a)(1). In addition, the enterprise must have at least $500,000 in annual gross sales. Id.

§ 203(s)(1)(A)(ii). Plaintiff alleges that Defendants have “engaged in interstate commerce” and

have annual gross sales in excess of $500,000. He is therefore covered by the FLSA. (Compl.

¶¶ 9, 25, 56.)

        Third, Plaintiff must allege that he did not receive minimum or overtime wages. To state

an FLSA minimum wage claim, it is sufficient for a plaintiff to allege facts about her salary and

working hours, such that a simple arithmetical calculation can be used to determine the amount

owed per pay period. See Zhong, 498 F. Supp. 2d at 629. Similarly, to state an FLSA overtime

claim, a plaintiff must allege only that she worked compensable overtime in a workweek longer




                                                  4
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 5 of 12



than 40 hours, and that she was not properly compensated for that overtime. See Nakahata v.

N.Y.-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013) (“To plead a plausible

FLSA overtime claim, [p]laintiffs must provide sufficient detail about the length and frequency

of their unpaid work to support a reasonable inference that they worked more than forty hours in

a given week.”). Here, Plaintiff alleges that he worked a regular schedule of “at least 72 hours

per week.” (Compl. ¶ 41.) Moreover, he worked approximately 12 hours a day (Compl. ¶ 42)

but received only $40 per day (Compl. ¶ 43). In light of the above, Plaintiff’s allegations are

sufficient to state a claim for failure to pay minimum and overtime wages in violation of the

FLSA.

        Plaintiff’s allegations are also sufficient to establish Defendants’ liability under the

NYLL for minimum and overtime wage violations, as well as failure to pay spread-of-hours

compensation and provide the required wage notices. A plaintiff’s burden to establish minimum

and overtime wages liability under the NYLL is similar to that under the FLSA. See Fermin v.

Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 34 (E.D.N.Y. 2015). The NYLL, as

compared to the FLSA, focuses on the “degree of control” rather than “economic realities” in

determining whether the plaintiff is an “employee” under the NYLL. Saleem v. Corp. Transp.

Grp., Ltd., 52 F. Supp. 3d 526, 535–36 (S.D.N.Y. 2014). In addition, the NYLL does not require

that an employer achieve a certain minimum in annual sales in order to be liable under the

NYLL. Fermin, 93 F. Supp. 3d at 34. Because Plaintiff worked on a set schedule for a fixed

wage determined by Defendants, Plaintiff is an “employee” under the NYLL. See Bynog v.

Cipriani Grp., Inc., 1 N.Y.3d 193, 198 (2003) (listing five factors relevant to the “degree of

control” analysis). And for the same reasons that Defendants are liable for the minimum and

overtime wages violations under the FLSA, Defendants are also liable under the NYLL.




                                                   5
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 6 of 12



       Furthermore, Plaintiff also asserts that he is due spread-of-hours pay under the NYLL.

(Compl. ¶¶ 86–88.) He alleges that he worked more than 10 hours a day but never received any

spread-of-hours pay. (Compl. ¶ 46.) These allegations suffice to support his claim under the

NYLL. N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6(a).

       In addition, Plaintiff alleges that he did not receive written notice of the rate of pay,

regular pay day, and other information, as required by NYLL § 195(1)(a), nor did he receive any

pay stubs, as required by NYLL § 195(3). (Compl. ¶¶ 47–48, 89–97.) His allegations are

sufficient to support Defendants’ liability under the NYLL.

       B.      Evidence in Support of Damages

       Plaintiff seeks minimum and overtime wages under the FLSA and the NYLL, spread-of-

hours pay under the NYLL, liquidated damages for wage-and-hour violations under both the

FLSA and the NYLL, and statutory damages for failure to give written wage notices and pay

stubs under the NYLL, along with prejudgment interest and attorney’s fees and costs. (Compl. at

15; see Dkt. No. 24 at 13.) The Court addresses each request in turn.

               1.     Minimum and Overtime Wages

       Both the FLSA and the NYLL require employers to pay their employees at least the

respective federal or state minimum wage for every hour worked. 29 U.S.C. § 206(a); N.Y. Lab.

Law § 652(1). In addition, the FLSA provides that employers must pay their employees at least

the state minimum wage if it exceeds the federal minimum wage. 29 U.S.C. § 218(a).

Throughout Plaintiff’s employment with Defendants, the New York minimum wage was $8.75

per hour, greater than the federal minimum wage of $7.25 per hour. Compare id. § 206(a)(1)

with N.Y. Lab. Law § 652(1). Plaintiff is therefore entitled to damages calculated on the basis of

the New York minimum wage for all hours he worked for Defendants, less the payment he has

already received.


                                                  6
           Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 7 of 12



       In addition, both the FLSA and the NYLL require an employer to pay employees at a rate

not less than one and one-half times the regular rate of pay for work performed in excess of 40

hours in a work week. 29 U.S.C. §§ 207(a)(1), 215(a)(2); N.Y. Comp. Codes R. & Regs. tit. 12,

§ 146-1.4.

       Here, Plaintiff alleges that he worked for Defendants for over 72 hours per week from

April 1, 2015, to October 23, 2015. 2 (Compl. ¶¶ 39–41.) This amounts to 29 weeks and 3 days,

which Plaintiff rounds to 29 weeks. (Dkt. No. 26 at 7–8.) He was paid $240 per week. (Compl.

¶¶ 42–43.) Therefore, he received $6,960 in wages. However, calculating on the basis of the

New York minimum wage and overtime rate, he should have received $22,330. Therefore,

Plaintiff is owed $15,370 for unpaid wages and overtime compensation.

               2.     Spread-of-Hours Wage

       The NYLL requires employers to pay an employee who works a spread of hours in

excess of 10 hours per day an additional hour of compensation at the minimum wage rate. N.Y.

Comp. Codes R. & Regs. tit. 12, § 146-1.6(a). Plaintiff alleges that he had to work more than 10

hours every day, but Defendants have never paid him the extra spread-of-hours compensation.

(Compl. ¶ 46.) Therefore, Plaintiff is owed $1,522.50 in spread-of-hours compensation.

               3.     Liquidated Damages

       The FLSA and the NYLL have provisions providing for liquidated damages in an amount

equal to compensatory damages. 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1); Chowdhury v.

Hamza Express Food Corp., 666 F. App’x 59, 60–61 (2d Cir. 2016). Employees are entitled to

liquidated damages unless employers establish a good faith defense. 29 U.S.C. § 260; N.Y. Lab.


       2
         To the extent Plaintiff’s claims accrued before May 10, 2015, they are time-barred
under the FLSA. But Plaintiff can still seek unpaid minimum and overtime wages between April
1, 2015, and May 10, 2015, under the NYLL.


                                                7
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 8 of 12



Law § 663(1); see Gurung v. Malhotra, 851 F. Supp. 2d 583, 592 (S.D.N.Y. 2012). Defendants

that fail to respond to a motion for default judgment necessarily fail to carry the burden of

demonstrating good faith. See Jaramillo v. Banana King Rest. Corp., No. 12 Civ. 5649, 2014

WL 2993450, *5 (E.D.N.Y. July 2, 2014).

       “The law is now settled in this Circuit that a plaintiff cannot simultaneously recover

liquidated damages under both the FLSA and the NYLL.” Sai Qin Chen v. E. Mkt. Rest., Inc.,

No. 13 Civ. 3902, 2018 WL 340016, at *9 (S.D.N.Y. Jan. 9, 2018) (citing Chowdhury, 666 F.

App’x at 61). But Plaintiff is entitled to “recover under the statute that provides the great[er]

relief.” Ortega v. JR Primos 2 Rest. Corp., No. 15 Civ. 9183, 2017 WL 2634172, at *6

(S.D.N.Y. June 16, 2017) (alteration in original) (quoting Castillo v. RV Transp., Inc., No. 15

Civ. 527, 2016 WL 1417848, at *3 (S.D.N.Y. Apr. 11, 2016)).

       Here, Plaintiff can recover greater liquidated damages under the NYLL because part of

his FLSA claim is time-barred. Therefore, the Court calculates Plaintiff’s liquidated damages in

accordance with the NYLL. Because Plaintiff has demonstrated that he is entitled to $15,370 in

back pay and $1,522.50 in unpaid spread-of-hours compensation, his liquidated damages under

the NYLL amount to $16,892.50.

               4.      Statutory Damages

       The NYLL requires employers to provide each employee a notice of the rate of pay at the

time of hiring. N.Y. Lab. Law § 195(1)(a). A plaintiff may recover $50 for each workday

during which the employer continually failed to give this notice, not to exceed $5,000. Id.

§ 198(1-b). In addition, the NYLL also requires employers to give each employee a pay stub

with each paycheck that lists specific information about their employment. Id. § 195(3). A

plaintiff may recover $250 for each work day during which the employer failed to give this

notice, not to exceed $5,000. Id. § 198(1-d).


                                                  8
         Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 9 of 12



       Here, Plaintiff worked for Defendants for around 177 days, but he never received a wage

notice nor pay stub. He is therefore entitled to the maximum $5,000 for the work days during

which Defendants continually failed to give him a wage notice, plus the maximum $5,000 for

Defendants’ failure to provide him with a pay stub.

               5.     Prejudgment Interest

       The NYLL provides for an award of prejudgment interest in addition to liquidated

damages. Id. § 198(1-a); see Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 265 (2d Cir. 1999).

But prejudgment interest is available on actual damages under the NYLL, not liquidated

damages. Ortega, 2017 WL 2634172, at *6 (citing Xochimitl v. Pita Grill of Hell’s Kitchen,

Inc., No. 14 Civ. 10234, 2016 WL 4704917, at *18 (S.D.N.Y. Sept. 8, 2016)).

       Under New York law, the prejudgment interest rate is nine percent per year. N.Y.

C.P.L.R. §§ 5001, 5004. “[W]here damages are ‘incurred at various times,’ as is the case with

unpaid wages over the course of several years, ‘interest shall be computed upon each item from

the date it was incurred or upon all of the damages from a single reasonable intermediate date.’”

Castellanos v. Mid Bronx Cmty. Hous. Mgmt. Corp., No. 13 Civ. 3061, 2014 WL 2624759, at *5

(quoting N.Y. C.P.L.R. § 5001(b)). “[C]ourts often choose the midpoint of the plaintiff’s

employment within the limitation period.” Pineda v. Tokana Cafe Bar Restorant Inc., No. 16

Civ. 1155, 2017 WL 1194242, at *4 (S.D.N.Y. Mar. 30, 2017).

       Here, the midpoint of Plaintiff’s employment is July 13, 2015. And Plaintiff’s actual

damages under the NYLL are $16,892.50. Plaintiff is therefore entitled to statutory prejudgment

interest of nine percent per year on this amount from July 13, 2015.

               6.     Attorney’s Fees and Costs

       Both the FLSA and the NYLL allow a prevailing plaintiff to recover reasonable

attorney’s fees and costs. 29 U.S.C. § 216(b); N.Y. Lab. Law § 198(1). “District courts enjoy


                                                9
        Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 10 of 12



broad discretion when setting a fee award, but they must clearly and concisely state reasons

supporting the award.” Tackie v. Keff Enters. LLC, 2014 WL 4626229, No. 14 Civ. 2074, at *6

(S.D.N.Y. Sept. 16, 2014). Courts generally adopt a lodestar approach to calculate attorney’s

fees, “which is the product of the prevailing market rate for lawyers in the district and the

number of hours a reasonable attorney would spend to litigate the case effectively.” Id.

(collecting cases). The plaintiff has the burden to produce “contemporaneous time records

indicating, for each attorney, the date, the hours expended, and the nature of the work done.”

Scott v. City of N.Y., 626 F.3d 130, 133–34 (2d Cir. 2010) (citation omitted).

       Here, Plaintiff’s counsel, David Roche, has requested an hourly rate of $350 for the work

he performed on this case. (Dkt. No. 28-10.) The Court evaluates the reasonableness of a

requested hourly rate by considering the prevailing market rate in this District. Anthony v.

Franklin First Fin. Ltd., 844 F. Supp. 2d 504, 507 (S.D.N.Y. 2012). Roche, as a partner in his

law firm, has requested an hourly rate consistent with the prevailing market rate in this District

for lawyers in wage-and-hour cases with similar levels of experience. See, e.g., Yuquilema v.

Manhattan’s Hero Corp., No. 13 Civ. 461, 2014 WL 4207106, at *14 (S.D.N.Y. Aug. 20, 2014)

(“Courts in this District have determined in recent cases that a fee ranging from $250 to $450 is

appropriate for experienced litigators in wage-and-hour cases.”); Surdu v. Madison Glob., LLC,

No. 15 Civ. 6567, 2018 WL 1474379, at *10 (S.D.N.Y. Mar. 23, 2018) (“Courts of this Circuit

commonly allow for hourly rates of $300 to $400 for experienced attorneys or partners in FLSA

and NYLL wage-and-hour cases.”). Therefore, the Court concludes that the rate requested by

Roche is reasonable.

       In addition, Roche has also provided contemporaneous billing records for 28.4 hours of

work. (Dkt. No. 28-10.) The entries appear to be sufficiently clear and not duplicative.




                                                 10
        Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 11 of 12



Therefore, the Court concludes that Roche has performed 28.4 hours on this case at a rate of

$350, and thus is entitled to an award of attorney’s fees of $9,940.

       Roche also seeks reimbursement of $400 in court filing fees and $200 in process server

fees. (Dkt. No. 26 at 13.) But Roche has failed to provide any documentation to support the

request for costs. When attorneys fail to substantiate the costs incurred, the Court has discretion

to deny or reduce the costs award. See Zimmerman v. Portfolio Recovery Assocs., LLC, No. 09

Civ. 4602, 2013 WL 6508813, at *13 (S.D.N.Y. Dec. 12, 2013). “However, courts have taken

judicial notice of costs reflected on the docket and awarded those costs even when counsel has

failed to provide documentation.” Whitehead v. Mix Unit, LLC, No. 17 Civ. 9476, 2019 WL

384446, at *6 (S.D.N.Y. Jan. 31, 2019). Here, it is apparent that Plaintiff has incurred court

filing fees and process server fees, as these are “the types of ‘legitimate expenses that would

normally be charged to clients.’” Zimmerman, 2013 WL 6508813, at *13 (quoting I.L.G.W.U.

Nat’l Ret. Fund v. ESI Grp., Inc., No. 92 Civ. 597, 2003 WL 135797, at *4 (S.D.N.Y. Jan. 17,

2003). But the complete lack of documentation warrants a reduction. Therefore, The Court

would allow Roche to recover $400 in court filing fees and $100 in process server fees—which

amount to $500.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for default judgment is GRANTED. The

Clerk of Court is directed to calculate prejudgment interest on $16,892.50 from July 13, 2015, to

the date of judgment at a rate of nine percent per annum. The Clerk is directed to enter judgment

in favor of Plaintiff and against Defendants Y Café Ave B Inc., Y Café NYC Inc., Kwan Chan-

Shek Lai, and Fu Shi Chao, jointly and severally, in the amount of $54,225, plus the prejudgment

interest as described above. The judgment shall include: (1) damages for unpaid overtime

wages, spread-of-hours pay, statutory damages, and liquidated damages under the FLSA and the


                                                11
        Case 1:18-cv-04193-JPO Document 29 Filed 05/30/19 Page 12 of 12



NYLL in the amount of $43,785; (2) prejudgment interest on $16,892.50 from July 13, 2015, to

the date of judgment at a rate of nine percent per annum; (3) attorney’s fees of $9,940; and (4)

costs of $500.

       The Clerk of Court is directed to close the motion at Docket Number 24 and to close the

case. Plaintiff is directed to mail a copy of this Opinion and Order to the defaulting Defendants

and to the New York Secretary of State.

       SO ORDERED.

Dated: May 30, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                12
